

Exhibit 10.2


LENDER JOINDER AGREEMENT


This LENDER JOINDER AGREEMENT (this "Agreement"), dated as of July 19, 2019, to
the Credit Agreement (as defined below) is by and among the Lender party hereto
(the "New Lender"), ON DECK CAPITAL, INC., a Delaware corporation (the
"Borrower") and SUNTRUST BANK, as administrative agent (in such capacity, the
"Administrative Agent") for the Lenders. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement (as
defined below).


RECITALS


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
and Collateral Agent entered into that certain Credit Agreement dated as of
January 28, 2019 (as amended and modified from time to time, the "Credit
Agreement");


WHEREAS, the Borrower has requested that the Revolving Commitments be increased
by $20,000,000 such that the aggregate Revolving Commitments will be
$105,000,000;


WHEREAS, the New Lender has agreed to provide a Revolving Commitment on the
terms and conditions set forth herein and to become a Lender under the Credit
Agreement in connection therewith.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


AGREEMENT


1.    Pursuant to Section 2.20 of the Credit Agreement, Borrower hereby requests
that New Lender provide, and the New Lender hereby provides, a Revolving
Commitment under the Credit Agreement in the amount set forth on Annex A hereto.
Effective as of July 19, 2019 (the “Increase Effective Date”), the Revolving
Commitment and applicable Pro Rata Share of the New Lender is set forth in Annex
A hereto. For the avoidance of doubt, after the Increase Effective Date,
Appendix A to the Credit Agreement shall be as set forth on Annex A hereto. The
Revolving Commitment of New Lender set forth in Annex A hereto represents an
increase in the aggregate Revolving Commitments under the Credit Agreement
pursuant to the terms of Section 2.20 of the Credit Agreement.


2.    The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and (ii) it meets the requirements to be an
Eligible Assignee of the Credit Agreement, (b) confirms it has received a copy
of the Credit Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Agreement, (c) confirms it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, (d) if it is a Non-US Lender, agrees to
provide any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the New Lender; and (e)
agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents,




--------------------------------------------------------------------------------




and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Documents are required to be performed by it as
a Lender.


3.    The Borrower certifies that, before and after giving effect to such
increase, (a) the representations and warranties contained in Article IV of the
Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of the Increase Effective Date, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (ii) that the representations and warranties contained in
Section 4.5 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
5.1 of the Credit Agreement and (b) no Default or Event of Default exists.


4.    The Borrower represents and warrants to the New Lender that (a) it has the
full power and authority, and has taken all corporate action necessary, to
execute and deliver this Agreement, (b) it gave the Administrative Agent and the
Lenders notice that the Borrower elected to increase the Revolving Commitments
by $20,000,000 as required under Section 2.20 of the Credit Agreement on July
10, 2019, and (c) each Lender has declined to increase its respective Revolving
Commitment within ten Business Days of such notice.


5.    The Borrower agrees that, as of the date hereof (after giving effect to
this Agreement), (a) the aggregate Revolving Commitments are $105,000,000 and
(b) the New Lender (i) is a party to the Credit Agreement as a “Lender” and
“Revolving Lender”, (ii) is a “Lender” and “Revolving Lender” for all purposes
of the Credit Agreement and the other Credit Documents, and (iii) has the rights
and obligations of a Lender and Revolving Lender under the Credit Agreement and
the other Credit Documents.


6.    The applicable address, facsimile number and electronic mail address of
the New Lender for purposes of Section 9.1 of the Credit Agreement are as set
forth set forth on Annex B hereto. For the avoidance of doubt, Appendix B to the
Credit Agreement shall be supplemented with the information set forth on Annex B
hereto.
 
7.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.


8.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.


[remainder of page intentionally left blank]





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.




NEW LENDER:
REGIONS BANK,

as New Lender


By:    /s/ Hichem Kerma
Name:    Hichem Kerma
Title:    Director


BORROWER:
ON DECK CAPITAL, INC.,

a Delaware corporation




By:        /s/ Kenneth A. Brause
Name:    Kenneth A. Brause
Title:    Chief Financial Officer


    








ACCEPTED AND AGREED:


SUNTRUST BANK,
as Administrative Agent
                
By:    /s/ Jason Meyer
Name:    Jason Meyer
Title:    Managing Director






